Citation Nr: 0739300	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  00-21 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151, for 
death due to medical treatment VA provided from 1988 to 1990.

3.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service for in excess of 20 years, 
including from December 1960 to December 1962.  He died on 
March [redacted], 1999.  The appellant is his surviving spouse.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of February 2000 and June 2000 rating 
decisions of VA's Regional Office (RO) in Waco, Texas.

In a VA Form 9 received at the RO in September 2000, the 
appellant requested a Board hearing at the RO, a request she 
withdrew by written statement dated November 2000.  

In December 2003, the Board remanded the appellant's claims 
to the RO for additional action.  For the reasons addressed 
in the Remand section of this decision, below, the Board 
again REMANDS the claim of entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the appellant adequate notice and assistance 
with regard to the claims being decided.  

2.  The veteran died on March [redacted], 1999; the immediate cause 
of his death was respiratory failure due to metastatic cancer 
to the liver and peritoneal cavity due to colon cancer, 
primary site.  

3.  At the time of the veteran's death, service connection 
was in effect for traumatic arthritis of the lumbar spine 
with sciatica and a history of fracture, rated as 40 percent 
disabling, traumatic arthritis, right knee, rated as 30 
percent disabling, traumatic arthritis, left knee, rated as 
20 percent disabling, bilateral hearing loss, rated as 10 
percent disabling, and malaria, appendectomy scar and 
hemorrhoids, each rated as noncompensably disabling. 

4.  A service-connected disability was not the immediate or 
underlying cause of death, or etiologically related thereto, 
and did not contribute substantially or materially to the 
death or aid or lend assistance to the production thereof, or 
combine to cause it.

5.  The proximate cause of the veteran's death was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing medical treatment from 1988 to 1990, or an event 
not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The veteran's death was not due to a service-connected 
disability.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.312 (2006).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151, for death due to medical treatment VA 
provided from 1988 to 1990, have not been met.  38 U.S.C.A. 
§§ 1151, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the 
appellant adequate notice and assistance with regard to the 
claims being decided such that the Board's decision to 
proceed in adjudicating those claims does not prejudice the 
appellant in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-124. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the appellant VCAA notice on 
the claims being decided by letters dated August 2002, 
January 2003 and February 2005, after initially deciding 
those claims in rating decisions dated February 2000 and June 
2000.  Given that VCAA notice was not mandated at the time of 
the rating decisions, the timing of the remedial notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of such notice letters, considered collectively, 
also reflects compliance with the requirements of the law as 
found by the Court in Pelegrini II.  In the aforementioned 
notice letters, the RO acknowledged the claims being decided, 
notified the appellant of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, informed her of VA's duty to assist, and indicated 
that it was developing her claims pursuant to that duty.  The 
RO also identified the evidence it had received in support of 
the appellant's claims and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the appellant in obtaining all outstanding 
evidence provided she identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the appellant's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the appellant to identify or send 
directly to VA any pertinent evidence or information, 
including that which was requested.    

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
appellant identified as being pertinent to her claims, 
including the veteran's service medical records and post-
service treatment records.  Since then, the appellant has not 
indicated that there is other information or evidence to 
secure in support of her claims.  The RO also obtained a 
medical opinion in support of the appellant's claims.  The 
appellant does not now allege that this opinion is inadequate 
to decide her claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the [appellant] regarding 
what additional evidence [s]he should submit to substantiate 
h[er] claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Service Connection - Cause of Death

The appellant claims that she is entitled to DIC benefits on 
the basis that her spouse, the veteran, died from a 
disability that was related to service.  She also claims that 
the cigarettes issued to the veteran during service played a 
role in his death.  Allegedly, while in service, the veteran 
became a heavy smoker.  

DIC benefits may be paid to a veteran's surviving spouse in 
certain instances, including when a veteran dies of a 
service-connected disability.  38 U.S.C.A. 
§ 1310 (West 2002).  A veteran's death will be considered as 
having been due to such a disability when the evidence 
establishes that the disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2006).  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, one must consider whether there may be a reasonable 
basis for holding that a service-connected condition was of 
such severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(4).

In the past, service connection could be established for 
nicotine-related disabilities and deaths.  See VAOPGCPREC 19-
97; see also Davis v. West, 13 Vet. App. 178, 183 (1999).  At 
that time, VA's Under Secretary for Health considered 
nicotine dependence a disease for VA compensation purposes.  
See USB Letter 20-97-14 (July 24, 1997). 

On July 22, 1998, however, the President signed the Internal 
Revenue Service Restructuring and Reform Act of 1998, Pub. L. 
No. 105-206, 112 Stat. 685, 865-66 (1998) (codified at 38 
U.S.C.A. § 1103 (2002)), which prohibits service connection 
for death or disability resulting from an injury or 
disability due to the in-service use of tobacco products.  
This law applies to claims filed after June 9, 1998, as in 
this case.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As previously indicated, the veteran in this case had active 
service for in excess of 20 years, including from December 
1960 to December 1962.  He died on March [redacted], 1999.  According 
to his death certificate, the immediate cause of his death 
was respiratory failure due to metastatic cancer to the liver 
and peritoneal cavity due to colon cancer, primary site.  The 
question thus becomes whether these causes are related to the 
veteran's active service.  

According to the veteran's service medical records, during 
his service, the veteran did not complain of or receive 
treatment for respiratory or gastrointestinal complaints or 
abnormalities of the colon, liver or peritoneal cavity and 
was not diagnosed with cancer.  On separation examination 
conducted in October 1942, an examiner noted normal clinical 
evaluations of all pertinent systems.  

Following discharge, in 1978, the veteran was diagnosed with 
colon carcinoma, which necessitated a resection and end-to-
end anastomosis.  Thereafter, from 1979 to 1999, he underwent 
testing, including, in part, bone, liver, abdominal and other 
scans, and numerous colonoscopies, for cancer recurrence.  In 
1999, the year of the veteran's death, physicians discovered 
that the veteran's colon cancer had recurred and metastasized 
to his liver and lungs.  

At the time of the veteran's death, service connection was in 
effect for traumatic arthritis of the lumbar spine with 
sciatica and a history of fracture, rated as 40 percent 
disabling, traumatic arthritis, right knee, rated as 30 
percent disabling, traumatic arthritis, left knee, rated as 
20 percent disabling, bilateral hearing loss, rated as 10 
percent disabling, and malaria, appendectomy scar and 
hemorrhoids, each rated as noncompensably disabling. 

There is no competent evidence of record linking the cause(s) 
of the veteran's death 
to any of these service-connected disabilities or otherwise 
to his period of active service.  Rather, the appellant's 
assertions represent the only evidence of such a relationship 
and, given that the appellant does not possess a recognized 
degree of medical knowledge, these assertions may not be 
considered competent evidence of a nexus.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

The Board thus finds that a service-connected disability was 
not the immediate or underlying cause of the veteran's death, 
or etiologically related thereto, and did not contribute 
substantially or materially to the death, aid or lend 
assistance to the production thereof, or combine to cause it.  
Based on this finding, the Board concludes that the veteran's 
death was not due to a service-connected disability. The 
evidence is not in relative equipoise; therefore, the 
appellant may not be afforded the benefit of the doubt in the 
resolution of her claim.  Rather, as the preponderance of the 
evidence is against that claim, it must be denied.

B.  Compensation under 38 U.S.C.A. § 1151

The appellant claims that she is entitled to compensation 
under the provisions of Title 38, United States Code, Section 
1151, for the veteran's death on the basis that VA's 
treatment of the veteran from 1988 to 1990 hastened, or was a 
causal factor in, that death.  More specifically, she asserts 
that despite the veteran undergoing various tests at a VA 
facility from 1988 to 1990, any one of which should have 
shown cancer, such cancer was not found until 1999, when the 
veteran was seen at an Army hospital.  The appellant argues 
that if VA had done the proper tests, the veteran would be 
alive today.

When a veteran suffers an injury or aggravation of an injury 
or dies as the result of hospitalization or medical or 
surgical treatment, and such injury or aggravation or death 
is not the result of his own willful misconduct, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation or death were service connected.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2006).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), to require that the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the surgical treatment, or that 
the proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  These amendments apply 
to claims for compensation under 38 U.S.C. § 1151 that were 
filed on or after October 1, 1997. VAOPGCPREC 40-97; 63 Fed. 
Reg. 31,263 (1998).

In this case, the appellant filed her claim in March 2000.  
Therefore, the amended version of the statute is applicable, 
and for the appellant to prevail, the evidence must establish 
that the proximate cause of the veteran's death was an event 
that was not reasonably foreseeable, or due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing 
treatment.

One medical professional, a VA physician,  has addressed this 
issue.  In May 2004, this physician reviewed the veteran's 
claims file extensively, including VA treatment records and 
records from William Beaumont Army Medical Center.  Based on 
that review, the physician opined that the veteran's death 
was not caused by VA hospital care furnished to the veteran 
from 1988 to 1990, prior to the discovery of his colon cancer 
in 1999.  The physician also opined that the proximate cause 
of death was not carelessness, negligence, lack of proper 
care, or error of judgment by VA.  The physician based these 
opinions on the following findings: 
(1) The veteran received very good care from 1988 to 1880, 
including frequent colonoscopies secondary to his cancer 
history; (2) Further evaluation revealed cancer, which had 
metastasized to the liver and then lungs, which is the normal 
development of colon cancer; (3) VA physicians followed the 
normal standard of care of a colon cancer patient who had 
numerous colonic polyps by conducting frequent colonoscopies 
and an abdominal scan; (4) Individuals with colon cancer have 
a 67 to 70 percent chance of surviving for five years; the 
veteran survived for twenty-one years; (5) Such long-term 
survival following normal progression of the colon cancer 
would not have occurred if there was negligence, a lack of 
proper skill or error of judgment on VA's part.

The appellant has not submitted a medical opinion refuting 
that of the physician, noted above.  Again, the appellant's 
assertions represent the only evidence of record establishing 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the treatment in question resulted in the 
veteran's death, or that the proximate cause of the death was 
an event that was not reasonably foreseeable.  Under Espiritu 
v. Derwinski, 2 Vet. App. at 492, the veteran's assertions in 
this regard may not be considered competent evidence of 
causation.

Based on the foregoing, the Board concludes that the criteria 
for entitlement to compensation under 38 U.S.C.A. § 1151, for 
death due to medical treatment VA provided from 1988 to 1990, 
have not been met.  The evidence in this case is not in 
relative equipoise; therefore, the appellant may not be 
afforded the benefit of the doubt in the resolution of his 
claim.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Compensation under 38 U.S.C.A. § 1151, for death due to 
medical treatment VA provided from 1988 to 1990, is denied.




REMAND

The appellant claims entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 on the basis that her 
spouse, the veteran, should have been rated totally disabled 
for a continuous period of at least 10 years prior to his 
March 1999 death.  More specifically, she asserts that, in a 
June 1993 rating decision, VA erred by failing to assign the 
veteran's TDIU award an effective date prior to 1991.  She 
points out that, at that time, there was another claim 
pending, which the veteran filed prior to 1991, but VA never 
addressed.  This claim allegedly entitled the veteran to an 
earlier effective date for the award of TDIU based on the 
date of receipt of the claim, which, in turn, entitles the 
appellant to DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318.  Additional action is necessary before the Board 
decides this claim.  

In a case in which a claimant is not entitled to DIC benefits 
based on the cause of the veteran's death, she may be 
entitled to such benefits under 38 U.S.C.A. 
§ 1318(a) (West 2002).  This provision provides that benefits 
are payable to the surviving spouse of a "deceased veteran" 
as if the veteran had a service-connected death.  A "deceased 
veteran" is a veteran who dies not as the result of his own 
willful misconduct and who was in receipt of or entitled to 
receive compensation at the time of his death for service-
connected disability rated totally disabling if the service-
connected disability was either continuously rated totally 
disabling for 10 or more years immediately preceding his 
death or continuously rated totally disabling for at least 
five years from the date of the veteran's separation from 
service, or, in certain circumstances, the veteran was a 
former prisoner-of-war.  38 U.S.C.A. 
§ 1318(b) (West 2002).

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. §1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  Likewise, on April 5, 2002, VA 
amended 38C.F.R. § 20.1106 to provide that there would be no 
hypothetical determinations under 38 U.S.C.A. § 1311(a) on 
the question of whether a deceased veteran had been totally 
disabled for eight years prior to death so that the surviving 
spouse could qualify for the enhanced DIC benefit.  67 Fed. 
Reg. 16,309 (Apr. 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the Federal Circuit acknowledged VA's 
determination that the "entitled to receive" language under 
38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way as provided in 38 C.F.R. § 3.22.  
The Federal Circuit then held that VA's determination in this 
regard was proper and based on adequate rationale.  The 
Federal Circuit further held that VA had provided sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims w here no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening - "hypothetical entitlement" claims.  
Id. at 1379-1380.

Most recently, however, in Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005), the Court held that the January 2000 
amendments effectively barring the "hypothetical entitlement 
theory" with respect to DIC claims made pursuant to 38 
U.S.C.A. 
§ 1318 are not applicable to claims filed prior to January 
21, 2000, as in this case.  

The appellant appears to be asserting that the benefit being 
sought should be granted regardless of the criteria 
applicable to her case.  As noted above, she first argues 
that the medical evidence of record was sufficient to find 
the veteran totally disabled many years prior to his death, 
thereby invoking the hypothetical entitlement theory that is 
applicable to her 1999 claim for DIC benefits.  She 
alternatively argues that, but for clear and unmistakable 
error (CUE) in a VA decision, the veteran would have been 
awarded TDIU more than ten years prior to his death.  Such a 
finding would entitle the appellant to DIC benefits under the 
revised regulations.

In its December 2003 Remand, the Board instructed the RO to 
provide the appellant VCAA notice pertaining to her claim for 
DIC benefits under 38 U.S.C.A. 
§ 1318 and to readjudicate that claim under the revised 
version of 38 C.F.R. § 3.22.  As the appellant's 
representative points out in an Appellant's Post-Remand Brief 
dated September 2007, the RO did not comply fully with the 
Board's instructions in this regard.  

In its February 2005 VCAA notice letter to the appellant, the 
RO mentioned such claim and notified the appellant that, to 
prevail, she needed to submit evidence establishing that the 
veteran was entitled to receive compensation based on total 
disability at least ten years prior to his death.  The RO did 
no define "entitled to receive," or cite the revised 
version of 38 C.F.R. § 3.22, which provides guidance in this 
regard.  Moreover, thereafter, in a supplemental statement of 
the case issued in January 2007, the RO again did not cite 
the revised version of 38 C.F.R. § 3.22 or the law and 
regulations pursuant to claims for revisions of VA decisions 
based on CUE and did not readjudicate the claim pursuant to 
38 C.F.R. § 3.22, as revised.  The RO also did not consider 
the appellant's raised, intertwined CUE claim.  Another 
remand is thus necessary under Stegall v. West, 11 Vet. App. 
268, 271 (1998) (holding that a remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with remand orders).

The Board REMANDS this case for the following action:

1.  Provide the appellant VCAA notice 
on the claim being remanded, which 
complies with all recent case 
precedent.  Such notice should inform 
the veteran of the evidence needed to 
substantiate the claim being remanded, 
as well as the intertwined claim for 
revision of a VA decision based on CUE.  

2.  Readjudicate the claim being 
remanded pursuant to 38 C.F.R. § 3.22, 
as revised, and the intertwined claim 
for revision of a VA decision based on 
CUE.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, provide the appellant and 
her representative a supplemental 
statement of the case, which cites 38 
C.F.R. § 3.22, as revised, and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


